 1    Nanci E. Nishimura (SBN 152621)          Laurence D. King (SBN 206423)
      Adam J. Zapala (SBN 245748)              Mario M. Choi (SBN 243409)
2     Elizabeth T. Castillo (SBN 280502)       KAPLAN FOX & KILSHEIMER LLP
      Mark C. Molumphy (SBN 168009)            1999 Harrison Street, Suite 1560
3
      Tamarah P. Prevost (SBN 313422)          Oakland, CA 94612
4     Noorjahan Rahman (SBN 330572)            Tel.: (415) 772-4700
      COTCHETT, PITRE & MCCARTHY, LLP          Fax: (415) 772-4707
5     San Francisco Airport Office Center      lking@kaplanfox.com
      840 Malcolm Road, Suite 200              mchoi@kaplanfox.com
6     Burlingame, CA 94010
      Telephone: (650) 697-6000                Robert N. Kaplan (admitted pro hac vice)
7
      Facsimile: (650) 697-0577                Hae Sung Nam (admitted pro hac vice)
8     nnishimura@cpmlegal.com                  Frederic S. Fox (pro hac vice to be sought)
      azapala@cpmlegal.com                     Donald R. Hall (admitted pro hac vice)
9     ecastillo@cpmlegal.com                   Aaron L. Schwartz (pro hac vice filed)
      mmolumphy@cpmlegal.com                   KAPLAN FOX & KILSHEIMER LLP
10    tprevost@cpmlegal.com                    850 Third Avenue
11    nrahman@cpmlegal.com                     New York, NY 10022
                                               Tel.: (212) 687-1980
12                                             Fax: (212) 687-7715
                                               rkaplan@kaplanfox.com
13                                             hnam@kaplanfox.com
                                               ffox@kaplanfox.com
14                                             dhall@kaplanfox.com
15                                             aschwartz@kaplanfox.com
     Proposed Interim Co-Lead Class Counsel
16   for the Putative Class

17                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
18

19    IN RE GOOGLE PLAY CONSUMER              Case No. 3:20-cv-05761-JD
      ANTITRUST LITIGATION
20                                            DECLARATION OF ADAM J. ZAPALA
      This Document Relates to All Actions    IN SUPPORT OF MOTION TO
21                                            APPOINT COTCHETT, PITRE &
                                              McCARTHY, LLP AND KAPLAN FOX &
22
                                              KILSHEIMER LLP AS INTERIM CO-
23                                            LEAD COUNSEL AND FOR
                                              APPOINTMENT OF A STEERING
24                                            COMMITTEE

25
                                              Hearing Date: December 31, 2020
26
                                              Hearing Time: 10:00 a.m.
27                                            Judge:        Hon. James Donato

28

         DECLARATION OF ADAM J. ZAPALA IN SUPPORT OF MOTION TO APPOINT INTERIM
                         CLASS COUNSEL; CASE NO. 3:20-CV-05761-JD
 1   I, ADAM J. ZAPALA, declare as follows:
2            1.        I am an attorney duly licensed to practice law before all courts in California and
3    before this Court. I am a Partner with the law firm of Cotchett, Pitre & McCarthy, LLP (“CPM”)
4    and am one of the attorneys for Plaintiff Brian McNamara. This declaration is made in support of
5    Plaintiff Brian McNamara’s Notice of Motion and Motion to Appoint Cotchett, Pitre & McCarthy,
6    LLP and Kaplan Fox & Kilsheimer LLP as Interim Co-Lead Counsel for the Consumer Plaintiffs.
7            2.        I have personal knowledge of the matters stated herein and, if called upon, I could
8    and would competently testify thereto. I make this declaration pursuant to 28 U.S.C. §1746.
9    I.      CPM and Kaplan Fox Have Performed Substantial Work to Develop the Claims
             Asserted in this Litigation
10

11           3.        CPM filed its complaint in the McNamara action on October 20, 2020. Prior to filing
12   the complaint, however, CPM had been looking into Google’s conduct for years. Since our firm is
13   located on the San Francisco Peninsula, near Google’s headquarters, it is my understanding that we
14   have been contacted by several potential third-party witnesses with relevant information about
15   Google and its conduct. In addition, we closely tracked the United States Government’s own
16   investigation of Google and potential antitrust violations.
17           4.        Before filing, CPM researched the underlying conduct that gave rise to the consumer
18   class’s claims, the nature of the mobile application industry, and the injuries and damages alleged
19   to have been caused by the conduct. CPM also reviewed publicly available information related to
20   Google to determine that the claims are susceptible to class treatment. This knowledge assisted
21   CPM in conducting its investigation and drafting the initial complaint.
22           5.        Along with Kaplan Fox, CPM has closely followed the news regarding worldwide
23   investigations into Google’s conduct, including the multiple European Union antitrust
24   investigations.
25           6.        After the extensive U.S. House Report, CPM believed sufficient evidence of
26   Google’s unlawful conduct existed to file an action. In the days between the publication of the U.S.
27   House Report and the filing of the complaints, counsel undertook an extensive analysis of the
28   relevant facts and law.

          DECLARATION OF ADAM J. ZAPALA IN SUPPORT OF MOTION TO APPOINT INTERIM                        1
                          CLASS COUNSEL; CASE NO. 3:20-CV-05761-JD
 1            7.    CPM and Kaplan Fox have also retained and consulted with an economic expert
2    who reviewed and commented on the allegations in the complaint. Productive consultations have
3    continued. CPM and Kaplan Fox have also consulted with an industry expert, who is highly
4    knowledgeable about the Android ecosystem.
5             8.    CPM and Kaplan Fox have worked together, and with other counsel in the case, to
6    ensure the efficient coordination of the proceedings, including helping to schedule a conference call
7    for November 25, 2020 among all counsel for consumer plaintiffs to discuss leadership and
8    organization of plaintiffs’ counsel, along with the filing of a Consolidated Amended Complaint. In
9    this regard, the moving firms had hoped to reach a consensus on leadership prior to any contested
10   motion practice.
11   II.      CPM’S EXPERIENCE HANDLING ANTITRUST CLASS ACTIONS AND OTHER
              HIGHLY COMPLEX ACTIONS
12

13            9.    CPM has extensive experience in complex antitrust class actions in United States
14   district courts across the country. As summarized below, CPM has been appointed to serve in
15   leadership positions in many of these antitrust class actions. I have personally worked extensively
16   on many of the following cases.
17            10.   In In re Automotive Parts Antitrust Litigation, Case No. 2:12-md-02311-SFC (MDL
18   2311) (E.D. Mich.) (“Auto Parts”), CPM is co-lead counsel on behalf of end-payor plaintiffs and
19   consumers against manufacturers of automotive parts for engaging in a decade-plus long conspiracy
20   to raise the prices of automotive components sold to manufacturers, including Honda, Toyota, and
21   Nissan, among others. To date, CPM and co-counsel have recovered more than $1.2 billion for the
22   class. CPM was recently presented with the American Antitrust Institute’s prestigious award for
23   litigation of the year for its work on the Auto Parts litigation.
24            11.   CPM has been singled out by district courts for its leadership in complex antitrust
25   cases. For example, in In re Transpacific Air Passenger Transportation Antitrust Litigation, Case
26   No. 3:07-cv-05634-CRB (N.D. Cal.) (“Transpacific”), CPM was co-lead counsel in a complex class
27   action alleging price-fixing by global airlines. I, along with other CPM attorneys, were part of a
28   team that reviewed millions of pages of documents, and took depositions all over the world, before

           DECLARATION OF ADAM J. ZAPALA IN SUPPORT OF MOTION TO APPOINT INTERIM                       2
                           CLASS COUNSEL; CASE NO. 3:20-CV-05761-JD
 1   prevailing on motions where the Court rejected complex legal arguments including the filed-rate
2    doctrine, the act of state doctrine and sovereign compulsion, followed by negotiating major
3    settlements. I have been involved extensively in all aspects of the case, including protracted briefing
4    on various legal issues, all stages of the discovery process including extensive depositions, briefing
5    and argument on summary judgment motions concerning the filed-rate doctrine, settlement
6    discussions and negotiations, appeals, class certification, and trial preparation. Judge Charles R.
7    Breyer called CPM’s work in the case “exceptional.”
8           12.     In In re Capacitors Antitrust Litigation, Case No. 3:14-cv-03264-JD (N.D. Cal.)
9    (“Capacitors”), CPM was appointed sole lead counsel to represent the indirect purchasers of
10   capacitors (film or electrolytic capacitors) against the leading manufacturers of capacitors sold in
11   the United States. As this Court knows, I have been involved in this case since its inception. I have
12   handled a variety of tasks in this case, including briefing numerous legal issues, all stages of
13   discovery including extensive depositions, and settlement discussions and negotiations. CPM has
14   recovered more than $80 million on behalf of the class in this ongoing litigation.
15          13.     In In re Resistors Antirust Litigation, Case No. 3:15-cv-03820-JD (N.D. Cal.)
16   (“Resistors”), CPM was sole lead counsel on behalf of a class of indirect purchaser plaintiffs of
17   resistors from defendants who allegedly conspired to unlawfully inflate, fix, raise, maintain or
18   artificially stabilize the prices. I have been involved extensively in all aspects of this case since its
19   inception. CPM has recovered over $30 million on behalf of their clients.
20          14.     In In re Lithium Batteries Antitrust Litigation, Case No. 4:13-md-02424-YGR (N.D.
21   Cal.) (“Batteries”), CPM was appointed co-lead counsel on behalf of indirect purchasers alleging a
22   price-fixing conspiracy in the lithium-ion battery industry. CPM and co-lead counsel, Lieff,
23   Cabraser, et al., and Hagens Berman, recovered over $100 million for the class.
24          15.     In In re Methionine Antitrust Litigation, Case No. 3:00-md-01311-CRB (N.D. Cal.),
25   CPM was appointed Co-Lead Counsel in this antitrust action against several methionine
26   manufacturers involved in an alleged conspiracy to fix the prices of and allocate the markets for
27   methionine. CPM ultimately helped settled the case for $107 million.
28

        DECLARATION OF ADAM J. ZAPALA IN SUPPORT OF MOTION TO APPOINT INTERIM                              3
                        CLASS COUNSEL; CASE NO. 3:20-CV-05761-JD
 1          16.     In In re Broiler Chicken Antitrust Litigation, Case No. 1:16-cv-08637-TMD (N.D.
2    Ill.) (“Broilers”), CPM is co-lead counsel and represents commercial and institutional indirect
3    purchasers who allege chicken broiler suppliers engaged in a nationwide conspiracy to fix prices
4    and coordinate their output. I have been involved extensively in all aspects of this litigation,
5    including substantial work with economists and on class certification.
6           17.     In addition to the foregoing, CPM has or continues to serve in a leadership capacity
7    in many other complex antitrust actions, including: In re Generic Pharmaceuticals Pricing Antitrust
8    Litigation, 2:16-md-02724-CMR (E.D. Pa.) (serving on plaintiffs’ steering committee) and In re
9    Parking Heaters Antitrust Litigation, Case No. 1:15-mc-00940-JG (E.DN.Y.) (serving as liaison
10   counsel).
11          18.     CPM has also been recognized for its leadership role with other counsel in complex
12   antitrust class actions. In In re International Air Transportation Surcharge Antitrust Litigation,
13   Case No. M:06-md-01793-CRB (MDL No. 1793) (N.D. Cal.), CPM was co-lead counsel in the
14   MDL class action alleging price-fixing of air passenger tickets by British Airways PLC and Virgin
15   Atlantic Airways, Ltd. Judge Charles R. Breyer again lauded CPM and its co-counsel’s work for
16   their efforts to achieve “an outstanding settlement in which a group of lawyers from two firms
17   coordinated the work . . . and brought an enormous expertise and then experience in dealing with
18   the case.” Judge Breyer added that the lawyers are “more than competent. They are outstanding.”
19          19.     CPM served as co-lead counsel in Precision Associates, Inc., et al. v. Panalpina
20   World Transport (Holding) Ltd., Case No. 1:08-cv-00042-JG-VVP (E.D. N.Y.) (“Freight
21   Forwarders”), a case alleging price-fixing for air shipping by freight forwarders throughout the
22   world that led to significant settlements with defendants. CPM and co-lead counsel commenced
23   this case before any government indictments or guilty pleas, and without the assistance from an
24   Amnesty Applicant. CPM was instrumental in working on all aspects of the case, including inter
25   alia, preparing the consolidated class action complaints and defeating motions to dismiss. CPM
26   reviewed millions of pages of documents, conducted numerous interviews of current and former
27   employees of Settling Defendants, prepared for and took the depositions of several Defendants both
28

       DECLARATION OF ADAM J. ZAPALA IN SUPPORT OF MOTION TO APPOINT INTERIM                         4
                       CLASS COUNSEL; CASE NO. 3:20-CV-05761-JD
 1   domestically and internationally, and played a central role in negotiating the settlements. I was
2    involved extensively in litigating this highly successful class action case.
3              20.   In In re Dynamic Random Access Memory (DRAM II) Antitrust Litigation, Case No.
4    4:18-cv-03805-JSW (N.D. Cal.), CPM is co-lead counsel on behalf of direct purchasers of Dynamic
5    Random Access Memory chips, alleging a price-fixing conspiracy for DRAM sold in the United
6    States.
7              21.   In In re Static Random Access Memory (SRAM) Antitrust Litigation, Case No. 4:07-
8    md-01819-CW (MDL No. 1819) (N.D. Cal.) (“SRAM”), CPM was lead counsel in an MDL class
9    action for direct purchasers of Static Random Access Memory chips. Important legal rulings were
10   reached on cutting edge issues such as standing of class representatives and the proper showing for
11   class certification.
12             22.   In In re Domestic Airline Travel Antitrust Litigation, Case No. 1:15-mc-01404-CKK
13   (MDL No. 2656) (D. D.C.) (“Domestic Air”), CPM is co-lead counsel on behalf of plaintiffs
14   alleging that the major airlines, including American, Delta, Southwest, and United, fixed prices for
15   air passenger transportation services within the United States, its territories, and the District of
16   Columbia. CPM and its co-counsel have recovered $60 million in this ongoing litigation.
17             23.   In the case In re Webkinz Antitrust Litigation, Case No. M:08-cv-01987-RS (MDL
18   No. 1987) (N.D. Cal.). CPM was lead counsel in a tying case for a class of persons or entities in the
19   U.S. who ordered Webkinz from Ganz that required they also order other Ganz’s “core line”
20   products.
21             24.   In In re Qualcomm Antitrust Litigation, Case No. 5:17-md-02773-LHK (N.D. Cal.),
22   CPM is co-lead counsel for classes of consumers and businesses alleging Qualcomm engaged in a
23   monopoly and other anticompetitive conduct for cellular devices and modem chips.
24             25.   In addition to the foregoing actions where CPM served as lead or co-lead counsel,
25   CPM has also served on Executive Committees, Steering Committees, and as Committee Chair in
26   other litigation.
27             26.   In In re Cathode Ray Tubes (CRT) Antitrust Litigation, Case No. 4:07-cv-05944-
28   JST (MDL No. 1917) (N.D. Cal.) (“CRT”), CPM was appointed to an Executive Committee

        DECLARATION OF ADAM J. ZAPALA IN SUPPORT OF MOTION TO APPOINT INTERIM                          5
                        CLASS COUNSEL; CASE NO. 3:20-CV-05761-JD
 1   position and represented a class of direct purchaser plaintiffs against manufacturers of cathode ray
2    terminals whose prices were artificially raised.
3           27.     In In re Optical Disk Drive (ODD) Antitrust Litigation, Case No. 3:10-md-02143-
4    RS (MDL No. 2143) (N.D. Cal.) (“ODD”), CPM was appointed as a member of the Executive
5    Committee for this multidistrict litigation alleging a conspiracy that manufacturers of optical disk
6    drives fixed prices of ODD's sold directly to plaintiffs in the United States.
7           28.     In the case In re Dynamic Random Access Memory (DRAM) Antitrust Litigation,
8    Case No. 4:02-md-01486-PJH (MDL No. 1486) (N.D. Cal.) (“DRAM I”) CPM served as chair of
9    the Discovery Committee for this multidistrict litigation arising from the price-fixing of DRAM, a
10   form of computer memory.
11          29.     In the MDL case In re Generic Pharmaceuticals Pricing Antitrust Litigation, No.
12   2:16-md-02724-CMR (E.D. Pa.) (“Generic Drugs”), CPM was appointed to the Plaintiffs’ Steering
13   Committee and represents indirect purchasers (specifically, end-payor union health & welfare
14   funds) of generic drugs seeking to recoup overcharges stemming from a vast alleged price-fixing
15   conspiracy.
16   III.   CPM’S ADDITIONAL QUALIFICATIONS FOR APPOINTMENT AS INTERIM
            CO-LEAD COUNSEL
17

18          30.     In addition to CPM’s experience in complex antitrust class actions, CPM has
19   developed extensive relationships with consultants and industry experts, which will be helpful to
20   this litigation. Further, CPM has a reputation for respect and trust among defense counsel, and has
21   laid a solid foundation for a working relationship with counsel for the defendants in this case.
22   CPM’s willingness to engage in meaningful relationships with counsel will allow them to prosecute
23   this litigation vigorously, efficiently, and in a manner consistent with best practices.
24          31.     CPM’s reputation is one reason large institutional investors and public entities, such
25   as the California State Teachers’ Retirement System and The Regents of the University of
26   California, have selected CPM as counsel in some of their most important cases. The National Law
27   Journal has named CPM one of the outstanding antitrust firms, and reported that CPM attorneys
28

        DECLARATION OF ADAM J. ZAPALA IN SUPPORT OF MOTION TO APPOINT INTERIM                          6
                        CLASS COUNSEL; CASE NO. 3:20-CV-05761-JD
 1   are regarded by plaintiff and defense lawyers as among the foremost trial lawyers in the nation. The
2    Daily Journal has also named CPM one of the top law firms.
3            32.     CPM has also successfully tried a number class actions. For example, CPM secured
4    a ground-breaking $1.15 billion judgment against the lead paint industry after a two-month trial in
5    Santa Clara County Superior Court. See People of the State of California v. Atlantic Richfield, et
6    al. Santa Clara Sup. Ct, Case No. 1-00-CV-788657 (“Lead Paint”). The Lead Paint verdict was the
7    result of years of hard fought litigation, including multiple appeals to the Court of Appeal and
8    California Supreme Court, and stands as the only successful trial against the lead paint industry for
9    creating a public nuisance threatening the health and well-being of children. See, e.g., County of
10   Santa Clara et al. v. Atlantic Richfield, et al., 50 Cal.4th 35 (2010); County of Santa Clara et al. v.
11   Atlantic Richfield, et al., 161 Cal.App.4th 1140 (2008); County of Santa Clara et al. v. Atlantic
12   Richfield, et al., 137 Cal.App.4th 292 (2006). It is one example of the many trials of CPM attorneys.
13   IV.     CPM’S ACCOMPLISHED AND DIVERSE LITIGATION TEAM
14           33.     A true and correct copy of CPM’s firm resume, which includes attorneys who are
15   working on this case, is attached hereto and incorporated herein by reference as Exhibit A. As a
16   Partner at CPM, I have extensive experience litigating highly complex antitrust and other actions
17   before federal district courts across the country. The Daily Journal named me as one of the top 30
18   antitrust attorneys in California. In addition to the foreoing, I have served in a leadership role in the
19   cutting edge MDL privacy case, In re Vizio Inc. Consumer Privacy Litigation, Case No. 16-md-
20   02693-JLS (C.D. Cal.), recovering $17 million as well as attaining groundbreaking injunctive relief
21   and significant business practice changes. In addition to the many cases that I work on and for
22   which I have been appointed lead counsel, discussed above, below I have outlined the qualifications
23   of the many excellent lawyers at CPM who will be working on this case.
24                                         NANCI E. NISHMURA
25           34.     CPM Partner Nanci Nishimura leads the firm’s complex individual actions focusing
26   on antitrust and business litigation. She represents dozens of cities, counties, and other public
27   entities in California, New York, and Texas, in large and complex individual actions coordinated
28

        DECLARATION OF ADAM J. ZAPALA IN SUPPORT OF MOTION TO APPOINT INTERIM                              7
                        CLASS COUNSEL; CASE NO. 3:20-CV-05761-JD
 1   with class actions in courts across the country. She was recently named among the 50 Top Women
2    Lawyers in California for 2020.
3                                         MARK C. MOLUMPHY
4           35.     CPM Partner Mark Molumphy chairs the firm’s Securities, Consumer Protection
5    and Privacy practices, representing institutions, public entities, and individual consumers, from case
6    initiation, mediation, and to trial. Mr. Molumphy has served as lead or co-lead counsel in some of
7    the largest and most complex actions in the country, and has obtained excellent results, including
8    helping to secure a settlement in the Apple Batteries case worth up to $500 million.
9                                      ELIZABETH T. CASTILLO
10          36.     CPM Partner Elizabeth Castillo focuses on complex litigation, specifically, antitrust
11   class actions. Ms. Castillo has represented clients in both federal and state courts and at all stages
12   of litigation, including discovery, trial, and appeals. Ms. Castillo was recognized with the
13   Outstanding Antitrust Litigation Achievement in Private Practice Award in 2019 for her work in
14   the Auto Parts case.
15                                       TAMARAH P. PREVOST
16          37.     CPM Partner Tamarah P. Prevost has practiced in a wide range of civil litigation
17   areas, including antitrust, privacy, consumer protection, mass torts, and securities. She has served
18   an indispensable role in several antitrust cases in which CPM serves as interim lead or co-lead
19   counsel, including cases summarized in the firm resume.
20                                       NOORJAHAN RAHMAN
21          38.     CPM associate Noorjahan Rahman has practiced in a wide range of civil litigation
22   areas, including privacy, consumer protection, mass torts, and securities. She has served an
23   indispensable role in several class actions and derivative actions in which CPM serves as interim
24   lead or co-lead counsel, including cases summarized in the firm resume.
25

26

27

28   ///

        DECLARATION OF ADAM J. ZAPALA IN SUPPORT OF MOTION TO APPOINT INTERIM                           8
                        CLASS COUNSEL; CASE NO. 3:20-CV-05761-JD
 1          I declare under penalty of perjury under the laws of the United States of America that the
2    foregoing is true and correct.
3           Executed this 25th day of November 2020 in Burlingame, California.
4
                                                        /s/ Adam J. Zapala
5                                                       ADAM J. ZAPALA
6

7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

        DECLARATION OF ADAM J. ZAPALA IN SUPPORT OF MOTION TO APPOINT INTERIM                      9
                        CLASS COUNSEL; CASE NO. 3:20-CV-05761-JD
EXHIBIT A
        Cotchett, Pitre & McCarthy, LLP (“CPM”) is one of the nation’s leading plaintiff firms,
and its dedication to prosecuting or defending socially just actions has earned it a national
reputation. Based on the San Francisco Peninsula, CPM also has offices in New York and Los
Angeles. CPM’s team of 33 trial lawyers, virtually all admitted to the California bar and the
Northern District of California, are highly experienced in federal and California law.

          CPM also has substantial resources in house to devote to cases of national magnitude.
CPM’s attorneys are supported by over 50 professionals, including paralegals and investigators
with extensive class action experience. CPM has technical expertise and experience to handle
complex cases and associated discovery, as well as the financial resources required to fund and
litigate cases through trial and appeal. CPM has repeatedly demonstrated that commitment in
many of the largest cases in the United States. CPM will stay the course in cases that require
decades to resolve and has done exactly that, including the lead paint public nuisance cases on
behalf of California public entities, which resulted in a $1.15 billion trial verdict after 13 years of
litigation and 6 years of appeals.


                              NANCI E. NISHIMURA, PARTNER
                              Nanci E. Nishimura is a partner at CPM and leads the firm’s
                              complex individual actions focusing on antitrust and business
                              litigation. Nishimura attended the University of Southern California,
                              where she earned both undergraduate and graduate degrees, Waseda
                              University in Japan, and the Columbus School of Law at The
                              Catholic University in Washington, D.C. Nishimura worked at the
                              U.S. Overseas Private Investment Corporation and clerked at the
                              U.S. International Trade Commission in D.C. She joined CPM from
                              Los Angeles, after working as co-counsel in antitrust and securities
                              class actions. Nishimura has represented plaintiffs in some of the
                              largest and most complex individual actions coordinated in State and
                              Federal Courts across the country .

         Nishimura has led complex cases alleging antitrust and other claims on behalf of dozens of
cities, counties, and other public entities and non-profit organizations in California, New York and
Texas, including the City of Los Angeles, Los Angeles World Airports, The Regents of the
University of California, California State University Board of Trustees, East Bay Municipal
Utilities District, Sacramento Suburban Water District, City and County of San Francisco, County
of San Diego, County of San Mateo, and Houston, Texas. As detailed on CPM’s website at
www.cpmlegal.com, and as summarized below, Nishimura and CPM have demonstrated a
knowledge of the law, the skill and ability to work with others, and the resources and commitment
to pursue justice for her clients. Below are representative cases:

       In re: LIBOR-based Financial Instruments Antitrust Litigation, Case No. 11-md-2262-
NRB (MDL 2262) (S.D.N.Y.). Nishimura is the lead attorney in actions filed on behalf of 15
California public entities and consolidated for pretrial purposes in multidistrict litigation. Plaintiffs
               LAW OFFICES
C O TC H ET T , P I TR E & M C C A R TH Y , LLP                                                Page 2

include San Diego Association of Governments, The Regents of the University of California, East
Bay Municipal Utility District, City of Richmond, City of Riverside, County of Sacramento,
County of San Mateo, and Houston, Texas. The complaints allege that more than a dozen of the
world’s major financial institutions that reported their daily interbank borrowing rates to the British
Bankers Association (BBA) which are used to set the global benchmark interest rates known as
the London Interbank Offered Rate (LIBOR), manipulated their reported borrowing rates to benefit
their profits and credit ratings, to the detriment of transactions worldwide with interest rates set to
LIBOR from consumer loans to complex municipal investment instruments.

       Ambac Bond Insurance Litigation, San Francisco County Superior Court Case No. CJC-
08-004555 (JCCP 4555) (CEK). Nishimura was the lead attorney in individual actions filed on
behalf of 26 California public entities. Plaintiffs include The Regents of the University of
California, City of Los Angeles, Los Angeles World Airports, City and County of San Francisco,
East Bay Municipal Utility District, and two non-profits, including the Jewish Community Center
of San Francisco. The complaints alleged antitrust violations by seven defendant bond insurance
companies for maintaining an unfair dual credit rating system with three defendant credit rating
agencies requiring municipalities to pay exorbitant premiums to insure bonds issued to raise money
for public projects. The case recently settled for more than $18 million.

         In re: Municipal Derivatives Antitrust Litigation, Case No. 1:08-cv-02516-VM-GWG
(MDL 1950) (S.D.N.Y). Nishimura was the lead attorney in individual actions filed on behalf of
20 California public entities and consolidated for pretrial purposes in multidistrict litigation.
Plaintiffs include City of Los Angeles, City of Stockton, East Bay Municipal Utility District,
Sacramento Municipal Utility District, County of San Diego, County of San Mateo, and Contra
Costa County. The complaints allege antitrust violations by more than three dozen financial
institutions, insurance companies, and brokers to rig the bidding process for municipal derivative
transactions used by public entities to invest unused bond proceeds. Plaintiffs recovered more than
$10 million.

        People of the State of California v. Atlantic Richfield, et al., No. 1-00-CV-788657 (Santa
Clara Superior Court), CPM represented the state of California along with 10 California cities and
counties in a public nuisance action. After over a decade of litigation, the case went to trial and
resulted in a judgment of $1.15 billion in 2013.

        Anthony P. Miele III v. Franklin Resources, Inc., 3:15-cv-00199-LB (N.D. Cal.).
Nishimura was one of the lead lawyers in a major case defending Franklin Resources, Inc., one of
the world’s largest mutual funds. The complaint alleged that in 1974, when plaintiff’s father died,
he held 4,000 Franklin shares in trust for plaintiff who was then three years old. After years of
contentious litigation involving discovery and depositions across the country, CPM’s client
prevailed on summary judgment, which was affirmed by the 9th Circuit. The petition for certiorari
was denied by the U.S. Supreme Court.
               LAW OFFICES
C O TC H ET T , P I TR E & M C C A R TH Y , LLP                                               Page 3

                           ADAM J. ZAPALA, PARTNER
                           Adam Zapala focuses antitrust and complex litigation, including
                           employment & civil rights, privacy & cybersecurity, qui tam/false
                           claims, consumer protection and class actions generally. Zapala
                           received a B.A. from Stanford University and his J.D. from University
                           of California, Hastings College of the Law. Prior to CPM, Zapala
                           represented labor unions, Taft-Hartley Pension and Health & Welfare
                           funds, employees and consumers in complex litigation, arbitrations and
                           NLRB proceedings, serving as trial counsel in countless arbitrations on
                           behalf of labor unions and employee benefit funds.

Mr. Zapala has served as lead counsel, or in other court-appointed leadership positions, in some
of the largest and most complex litigation matters in the United States and has obtained outstanding
results. He is known for his deep understanding of antitrust law and class action practice and
procedure. Additionally, Mr. Zapala regularly represents executives and employees in complex
employment litigation, securing substantial settlements and judgments for his clients.

Mr. Zapala has been recognized by courts, his peers, and by various publications for his
outstanding work, including the 2019 American Antitrust Institute (AAI) recognition for his and
his colleagues’ work in the groundbreaking Auto Parts antitrust litigation, where CPM represents
end-payor plaintiffs and recovered over $1 billion in settlements on their behalf. In 2020, the Daily
Journal recognized Zapala as one of the top antitrust lawyers in California. His work on cases has
regularly appeared in Top Settlements & Verdicts. Representative cases include the following:

        In re Automotive Parts Antitrust Litigation, United States District Court, Eastern District
of Michigan. CPM serves as co-lead counsel for end-payor plaintiffs against scores of automotive
parts suppliers for engaging in massive conspiracies to fix the prices, rig the bids, and allocate the
markets of various automotive parts sold to automobile manufacturers, next sold to automobile
dealerships, and then sold to consumers and businesses. To date, CPM and its co-lead counsel have
recovered over $1.2 billion for the classes.

         Freight Forwarders Antitrust Litigation, United States District Court, Eastern District of
New York. CPM served as co-lead counsel for purchasers of freight forwarding services from
freight forwarders that engaged in a conspiracy to unlawfully inflate, fix, raise, maintain, and/or
artificially stabilize the prices of freight forwarding services. CPM and its co-lead counsel
recovered approximately $450 million for the class.

        In re Transpacific Passenger Air Transportation Antitrust Litigation, United States
District Court, Northern District of California. CPM served as co-lead counsel for purchasers of
air transportation against 13 Asian and Oceanic airlines for engaging in a conspiracy to fix the
prices of discount fares and fuel surcharges on long-haul passenger flights for transpacific routes.
CPM and its co-lead counsel recovered over $148 million for the classes.

        In re Lithium Batteries Antitrust Litigation, United States District Court, Northern
District of California. CPM served as co-lead counsel for indirect purchasers of lithium-ion
                LAW OFFICES
C O TC H ET T , P I TR E & M C C A R TH Y , LLP                                                   Page 4

batteries against lithium-ion battery suppliers for engaging in a conspiracy to fix the prices of these
products. CPM and its co-lead counsel recovered $113 million for the classes.

       In re Capacitors Antitrust Litigation, United States District Court, Northern District of
California. CPM serves as lead counsel for indirect purchasers of electrolytic and film capacitors
against capacitor manufacturers for engaging in two massive and separate conspiracies to
unlawfully inflate, fix, raise, maintain, and/or artificially stabilize the prices of electrolytic and
film capacitors, respectively. To date, CPM has recovered $80.4 million for the classes.

        In re Resistors Antitrust Litigation, United States District Court, Northern District of
California. CPM served lead counsel for indirect purchasers of linear resistors for engaging in a
conspiracy to unlawfully inflate, fix, raise, maintain, and/or artificially stabilize the prices of linear
resistors. CPM recovered $33.4 million for the classes.

       In re Domestic Airline Travel Antitrust Litigation, United States District Court, District
of Columbia. Zapala and CPM serve as co-lead counsel for purchasers of air transportation against
American Airlines, Inc., Delta Airlines, Inc., Southwest Airlines Co., and United Airlines, Inc. for
engaging in a conspiracy to restrict capacity and thereby raise prices for air passenger
transportation services. To date, CPM and its co-lead counsel have recovered $60 million for the
class.

       In In re Vizio, Inc. Consumer Privacy Litigation, No. 16-md-02693-JLS (C.D. Cal.),
Zapala and CPM served as co-lead counsel for consumers who alleged that Vizio violated privacy
and consumer-protection laws by secretly collecting sensitive information about what was
displayed on Smart TVs for years and then selling the data to advertisers. The action settled for
$17 million and substantial injunctive relief and was granted final approval by District Court Judge
Josephine Staton.

        In re Broiler Chicken Antitrust Litigation, United States District Court, Northern District
of Illinois. CPM serves as co-lead counsel for commercial and institutional indirect purchasers
against broiler chicken suppliers for engaging in a conspiracy to fix, raise, maintain, and stabilize
the prices of broiler chickens by coordinating output and limiting production with the intended and
expected result of increasing the prices of broiler chickens.

        In re Qualcomm Antitrust Litigation, United States District Court, Northern District of
California. CPM serves as co-lead counsel for classes of consumers and businesses against
Qualcomm for monopolizing and engaging in other anticompetitive conduct in the market
for cellular devices and modem chips.

        In re Generic Pharmaceuticals Pricing Antitrust Litigation, United States District Court,
Eastern District of Pennsylvania. Zapala and CPM serve as a member of the Executive Committee
and represent end-payor plaintiffs of generic drugs against dozens of generic drug manufacturers
for alleged engaging in conspiracies to unlawfully inflate, fix, raise, maintain, and/or artificially
stabilize the prices of dozens of generic drugs.
               LAW OFFICES
C O TC H ET T , P I TR E & M C C A R TH Y , LLP                                                   Page 5

                               ELIZABETH TRAN CASTILLO, PARTNER
                               Elizabeth Tran Castillo is a partner in the Antitrust & Global
                               Competition practice group. Her practice focuses on complex
                               litigation and, specifically, antitrust class actions against international
                               cartels. Castillo received her B.A. from in Economics and Political
                               Science, with a concentration in Public Policy, from Boston
                               University, and J.D. from the University of California, Hastings
                               College of the Law. She served as a Judicial Extern to the Honorable
                               A. James Robertson II in San Francisco Superior Court.

Castillo’s successes include representing End-Payor Plaintiffs in In re Automotive Parts Antitrust
Litigation (Auto Parts), a multidistrict litigation pending in the Eastern District of Michigan. Auto
Parts concerns the bid-rigging, price-fixing, and market allocation of scores of automotive parts
and has become the largest indirect purchaser class action in terms of settlement value in history.
Castillo received the American Antitrust Institute’s Outstanding Antitrust Litigation Achievement
by a Young Lawyer Award in 2016 and Outstanding Antitrust Litigation Achievement in Private
Law Award in 2019 for her work on Auto Parts.

Castillo has represented clients in both federal and state courts and at all stages of litigation,
including discovery, trial, and appeals. While she is involved in all aspects of the cases she litigates,
she places emphasis on her discovery and settlement strategy work. For example, she was part of
a trial team that obtained a multimillion-dollar economic loss jury verdict for a former Major
League Baseball pitcher in 2018. Representative cases include the foregoing and the following:

        In re Automotive Parts Antitrust Litigation, United States District Court, Eastern District
of Michigan. CPM serves as co-lead counsel for end-payor plaintiffs against scores of automotive
parts suppliers for allegedly engaging in massive conspiracies to fix the prices, rig the bids, and
allocate the markets of various automotive parts sold to automobile manufacturers, next sold to
automobile dealerships, and then sold to consumers and businesses. To date, CPM and its co-lead
counsel have recovered over $1.2 billion for the classes.

        In re Transpacific Passenger Air Transportation Antitrust Litigation, United States
District Court, Northern District of California. CPM served as co-lead counsel for purchasers of
air transportation against 13 Asian and Oceanic airlines for allegedly engaging in a conspiracy to
fix the prices of discount fares and fuel surcharges on long-haul passenger flights for transpacific
routes. CPM and its co-lead counsel recovered over $148 million for the classes.

       In re Capacitors Antitrust Litigation, United States District Court, Northern District of
California. CPM serves as lead counsel for indirect purchasers of electrolytic and film capacitors
against capacitor suppliers for allegedly engaging in two massive and separate conspiracies to
unlawfully inflate, fix, raise, maintain, and/or artificially stabilize the prices of electrolytic and
film capacitors, respectively. To date, CPM has recovered $80.4 million for the classes.
               LAW OFFICES
C O TC H ET T , P I TR E & M C C A R TH Y , LLP                                              Page 6

                              MARK C. MOLUMPHY, PARTNER
                              Mark C. Molumphy is a partner at CPM and chairs the firm’s
                              Securities, Consumer Protection and Privacy practices. Molumphy,
                              a lifelong resident of the Bay Area, attended the University of
                              California, Berkeley, Edinburgh University, and the University of
                              San Francisco, and has spent his entire legal career at CPM, now over
                              27 years. During this time, Molumphy has served as a lead or co-
                              lead counsel in some of the largest and most complex actions litigated
                              in the country, and obtained historic results.

         Molumphy has represented institutions, public entities, and individual consumers alike,
including a nationwide class of senior citizens in Medical Capital who lost their life’s savings
when the company was suddenly put in receivership. After defeating efforts by the SEC to take
over the case and settle claims for a far lesser amount, Molumphy took the case to the eve of trial
and, just before opening statements, secured the largest Ponzi-scheme recovery in California
history with a $219 million settlement from two banks who assisted the scheme. In the Yahoo!
litigation, Molumphy served as co-lead counsel for shareholders asserting both derivative and
direct claims following revelation of the two largest data breaches in U.S. history, just as Yahoo
was about to be acquired by Verizon. Molumphy sought injunctive relief to enjoin the merger,
obtained discovery, and personally deposed Yahoo’s Chief Information Security Officer about the
scope of the breaches – evidence cited by the Santa Clara Superior Court in requiring changes to
the proxy materials. Molumphy then helped negotiate one of the largest monetary recoveries ever
in a derivative case based on privacy violations. More recently, Molumphy and partner, Joseph
Cotchett, served as co-lead counsel in the Apple Batteries litigation in this District, helping to
secure a settlement worth between $310 to $500 million, and now pending final approval. In these
cases, and others detailed below and in CPM’s website, www.cpmlegal.com, Molumphy and CPM
have demonstrated both knowledge of the law, the ability to work with others, and the resources
and commitment to obtain justice for clients. Representative examples are provided below.

        In In re Apple Inc. Device Performance Litigation, No. 5:18-md-02827-EJD (N.D. Cal.),
CPM served as co-lead counsel in the MDL alleging that Apple misled iPhone customers to install
an operating system software update that secretly slowed down or “throttled” the performance of
their iPhones. After multiple rounds of motions to dismiss, handled by Molumphy, District Judge
Edward Davila allowed claims to proceed based on California’s UCL and CDAFA, the CFAA,
and trespass to chattels. Molumphy coordinated the review of millions of documents and
depositions of Apple employees and proposed class representative plaintiffs. In May 2020, Judge
Davila preliminary approved the settlement by which Apple will pay a minimum of $310 million
and up to $500 million to Apple iPhone consumers.

        In In re Yahoo! Inc. Shareholder Litigation, No. 17-CV-307054 (Santa Clara Super. Ct.),
Molumphy served as co-lead counsel and successfully negotiated a $29 million settlement in
January 2019, the first of its kind recovery in a derivative action based on data breaches. The
action followed two massive security breaches of Yahoo’s computer network, impacting billions
of customers, and revealed just prior to Yahoo’s merger with Verizon. By seeking additional
injunctive relief relating to the merger, Molumphy successfully obtained expedited discovery and
deposed Yahoo’s then Chief Information Security Officer. After a preliminary injunction hearing,
the Santa Clara Superior Court required amendments to the proxy and, shortly thereafter,
defendants settled the derivative claims for $29 million. His work was instrumental in shaping
data breach related derivative litigation.
               LAW OFFICES
C O TC H ET T , P I TR E & M C C A R TH Y , LLP                                             Page 7


        In In re Facebook Derivative Litigation, No. 4:18-cv-01792-HSG (N.D. Cal.), Molumphy
serves as lead counsel in this derivative action against Facebook’s current and former officers and
directors based on Facebook’s monetization of private information of its customers without their
consent, and authorized disclosure to third parties, including Cambridge Analytica. The action is
currently pending before United States District Judge Haywood Gilliam.

       In Chicago Laborers Pension Fund, et al. v. Alibaba Group Holding Limited, et al., No.
CIV535692 (San Mateo Super. Ct.), Molumphy served as co-lead counsel for a class of investors
in Alibaba’s billion initial public offering, the largest in United States history at the time.
Following the IPO, Alibaba revealed that its online platform had been the subject of Chinese
regulator investigation and required forms. The action was brought in San Mateo Superior Court,
where Alibaba maintained its US headquarters. After extensive motion practice, and multi-
national discovery, including depositions of Alibaba employees based in China, the case settled
for $75 million.

        In In re LendingClub Securities Litigation, No. CIV537300 (San Mateo Super. Ct.)
Molumphy was co-lead counsel for a certified class of shareholders based on LendingClub’s initial
public offering. The state court action was coordinated with a class action filed in the Northern
District of California, before District Judge William Alsup, and plaintiffs joined in discovery and
settlement efforts. The actions ultimately settled for $125 million.

        In Kerrigan Capital LLC v. Strohm, et al. (San Mateo Super. Ct.), Molumphy served as
lead counsel for a certified class of Oportun’s common shareholders who alleged that their
ownership interests were unfairly diluted by a series of insider financing rounds led by Oportun’s
largest preferred shareholders, including venture capital funds that had representatives on
Oportun’s Board of Directors. The action raised novel issues of first impression including
recovery of dilution-based damages by minority shareholders, the applicable standard of care to
management of a private corporation, and the existence of conflicts of interest impacting Board-
sponsored financing. The action ultimately settled shortly before trial for $7.5 million.
               LAW OFFICES
C O TC H ET T , P I TR E & M C C A R TH Y , LLP                                               Page 8


                                    TAMARAH PREVOST, PARTNER
                                    Tamarah Prevost is a partner at Cotchett, Pitre & McCarthy,
                                    LLP, practicing in a wide range of civil litigation areas
                                    including employment law, antitrust litigation, and consumer
                                    rights. Tamarah has represented employees in a wide variety of
                                    employment disputes in state and federal court and arbitration
                                    proceedings. Her cases have included those involving stock
                                    options and start-up companies, whistleblowers, and victims of
                                    discrimination, sexual harassment, and racial profiling.

Tamarah has been selected as a Northern California “Rising Star" in Employment Litigation by
San Francisco Magazine in 2018, 2019, and 2020. Ms. Prevost is a regular panelist speaker on
employment litigation topics at the CAOC (Consumer Attorneys of California) Annual
Conventions in San Francisco, Sonoma, and Hawaii, and is a member of the Employment
Section of the American Association for Justice. She is also a regular contributor to the Daily
Journal newspaper, on topics related to employment law.

Tamarah received her J.D. from Santa Clara University School of Law. Tamarah was born and
raised in Vancouver, British Columbia, Canada and obtained her Bachelor of Arts degree with
First Class Honors from Simon Fraser University.

Representative cases include the foregoing and the following:

        In re Lithium Batteries Antitrust Litigation, United States District Court, Northern
District of California. CPM served as co-lead counsel for indirect purchasers of lithium-ion
batteries against lithium-ion battery suppliers for engaging in a conspiracy to fix the prices of
these products. CPM and its co-lead counsel recovered $113 million for the classes.

        In re Resistors Antitrust Litigation, United States District Court, Northern District of
California. CPM served lead counsel for indirect purchasers of linear resistors for engaging in a
conspiracy to unlawfully inflate, fix, raise, maintain, and/or artificially stabilize the prices of
linear resistors. CPM recovered $33.4 million for the classes.

        In re Broiler Chicken Antitrust Litigation, United States District Court, Northern District
of Illinois. CPM serves as co-lead counsel for commercial and institutional indirect purchasers
against broiler chicken suppliers for engaging in a conspiracy to fix, raise, maintain, and stabilize
the prices of broiler chickens by coordinating output and limiting production with the intended and
expected result of increasing the prices of broiler chickens.
               LAW OFFICES
C O TC H ET T , P I TR E & M C C A R TH Y , LLP                                               Page 9

                                     NOORJAHAN RAHMAN, ASSOCIATE
                                     Noorjahan Rahman has a diverse practice that includes
                                     securities and derivative class actions, consumer protection and
                                     complex commercial litigation. Rahman graduated from
                                     The Ohio State University with a B.A. in Political Science and
                                     B.A. in History. She received her J.D. from Georgetown
                                     University Law Center where she served on the editorial board
                                     of the Georgetown Journal of Legal Ethics. As a law student,
                                     Rahman obtained political asylum for two Honduran refugees.
                                     Prior to law school, she served as a Teach for America corp
                                     member in Washington, D.C.

Prior to joining CPM, Rahman practiced law in Ohio for several years, where her practice focused
on business litigation. At CPM, Rahman represents plaintiffs in a number of worthy causes where
CPM serves as lead or co-lead counsel, including the following.

        Earth Island Institute v. Crystal Geyser Water Co., et al., No. 4:20-cv-02212-HSG (N.D.
Cal.); 20civ01213 (San Mateo County Superior Court). CPM represents Eath Island, a Berkeley-
based non-profit organization, seeking to hold major consumer goods companies accountable for
their contribution to plastic pollution along California shorelines and in waterways. Earth Island
alleges that, among other conduct, the defendants mislead consumers about the recyclability of
their products’ plastic packaging.

        In re Robinhood Outage Litigation, No. 3:20-cv-01626-JD (N.D. Cal.). CPM represents
a putative class of consumers who were impacted by major outages of Robinhood’s stock trading
platform during key fluctuations in the stock market. The plaintiffs allege that Robinhood was
negligent in the development and maintenance of the Robinhood application, and that the company
failed to implement an adequate business continuity plan as required by financial regulators.

         In re Slack Technologies, Inc. Shareholder Litigation, No. 19civ05370 (San Mateo
County Superior Court). CPM represents a putative class of investors who bought stock in the
initital public offering (IPO) of Slack, a San Francisco-based technology company that offers a
cloud-based productivity platform. The plaintiffs allege that the defendants omitted material
information in the offering documents leading up to the public listing concerning weaknesses in
the Slack platform’s infrastructure, and that it had contractually obligated itself to pay steep
penalties to certain consumers if it failed to provide uninterrupted service 99.99% of the time.

        In re Uber Technologies, Inc. Securities Litigation, No. CGC-19-578554 (San Francisco
Superior County Court). CPM represents a putative class of investors who allege that the
defendants made misleading statements and omissions in connection with the company’s $8 billion
initial public offering (IPO). The plaintiffs allege that the defendants concealed widespread
problems at the company, including that its users had reported many reports of sexual assault, and
that the company had posted billion-dollar losses in the weeks leading up to the IPO.

        Won, et al., v. Neumann, et al., No. CGC-19-581021 (San Francisco County Superior
Court). CPM represents The We Company derivatively, and a putative class of investors who
allege that directors of the company, including former CEO Adam Neumann mismanaged the
company such that its valuation was reduced by over eighty percent (80%). The plaintiffs allege
               LAW OFFICES
C O TC H ET T , P I TR E & M C C A R TH Y , LLP                                         Page 10

that directors permitted Neumann to engage in egregious self-dealing and this conduct, among
others, led to the cancellation of the company’s much-anticipated initial public offering.

       In re Zoom Video Communications, Inc. Privacy Litigation, No. 5:20-cv-02155-LHK
(N.D. Cal.). CPM represents a putative class of Zoom users subjected to nefarious conduct by
“zoombombers” who hijacked private video conferences and displayed highly offensive material
such as illicit imagery, hate speech, and violence. Class members also allege that Zoom violated
privacy rights by transferring troves of personal data to third parties such as Facebook and
LinkedIn without Zoom users’ knowledge or consent.




///
               LAW OFFICES
C O TC H ET T , P I TR E & M C C A R TH Y , LLP                                            Page 11

                              OTHER NOTABLE CPM ACTIONS

        In In re Vizio, Inc. Consumer Privacy Litigation, No. 16-md-02693-JLS (C.D. Cal.), CPM
served as co-lead counsel for consumers who alleged that Vizio violated privacy and consumer-
protection laws by secretly collecting sensitive information about what was displayed on Smart
TVs for years and then selling the data to advertisers. The action settled for $17 million and
substantial injunctive relief and was granted final approval by District Court Judge Josephine
Staton.

        In In re Lenovo Adware Litigation, No. 5:15-md-02624-HSG (N.D. Cal.), CPM served as
co-lead counsel in class action alleging that Lenovo surreptitiously installed malware on computers
that illegally intercepted users’ behavioral data, including browsing history and electronic
communications. The action settled for $8.3 million and was granted final approval by District
Judge Haywood S. Gilliam, Jr.

        In I.C. et al v. Zynga, Inc., No. 3:20-cv-01539-YGR (N.D. Cal.), CPM represents a class
of consumers alleging that Zynga failed to safeguard their personally identifiable information and
failed to disclose unauthorized access by third parties through a data breach. The action is
currently pending before District Court Judge Yvonne Gonzalez Rogers.

         In People of the State of California v. Atlantic Richfield, et al., No. 1-00-CV-788657
(Santa Clara Super. Ct.), CPM represented the state of California alongside ten California cities
and counties in a public nuisance action. The six defendants included the largest historical
manufacturers of lead-based paint and lead pigments in the country. After over a decade of
litigation, the case went to trial and resulted in a judgment of $1.15 billion in 2013.

         In In re Wells Fargo & Company Litigation, No. CJC-18-004966 (San Francisco Super.
Ct.), CPM was appointed lead counsel in case arising from Bank’s fraudulent sales incentive
system and creation of millions of fake accounts for unwitting customers. The action ultimately
settled, in tandem with related federal action, for monetary payment, clawback of equity awards,
and extensive governance reforms.

        In In re Medical Capital Securities Litigation, No. 8:10-ml-02145-DOC-RNB (C.D. Cal.)
CPM was co-lead counsel for noteholders who invested in Medical Capital, a receivable company
that turned out to be a Ponzi scheme. After years of litigation, Bank of New York Mellon agreed
to pay $114 million to resolve the actions. Shortly thereafter, and on the eve of trial, Wells Fargo
agreed to pay $105 million dollars to resolve the actions. The combined $219 million recovery in
2013 represents one of the largest recoveries against indenture trustees in United States history
and the largest Ponzi recovery in California history.
